Cite as 2022 Ark. 94

                SUPREME COURT OF ARKANSAS
  IN RE SUSPENSION OF                             Opinion Delivered   April 21, 2022
  ATTORNEYS WHO FAILED TO PAY
  2022 ANNUAL ATTORNEY-LICENSE
  FEE



                                         PERCURIAM

       The final deadline for attorneys to pay the 2022 annual attorney-license fee was April

15, 2022. As required by Rule VII(C)(9) of the Rules Governing Admission to the Bar,

attached to this per curiam is a list of those who failed to pay the annual license fee by the

final deadline. The list is divided into three categories. Category 1 consists of those attorneys

who were automatically suspended on April 16, 2022, by operation of Rules VII(C)(1) &

(8) for failure to pay the annual fee and who remain suspended as of the issuance of this per

curiam. Category 2 consists of those attorneys who were automatically suspended on April

16, 2022, for failure to pay the fee but who have since become current and were reinstated

to their pre-suspension statuses. Category 3 consists of those former attorneys who have

remained suspended for more than three years for failure to pay annual license fees and

whose licenses were deemed surrendered as of April 16, 2022, per Rule VII(C)(17). The

attorneys listed in Categories 1 and 3 shall not practice law in this state unless reinstated.
                                           Category 1

                                   Suspended-license Status
                             Nonpayment of License Fee and Penaltes

Bar Number: 2017136            Bar Number: 82010                      Bar Number: 82023
Leslie Brett Abernathy, II     David Lawrence Barry                   Charles Phillip Boyd, Jr.
McGehee, AR                    Jenks, OK                              Little Rock, AR


Bar Number: 91211              Bar Number: 82013                      Bar Number: 82022
Erin Beth Ahearn               Benjamin Alson Beland, II              Mary D. Carpenter Boyd
Plano, TX                      Fort Smith, AR                         Fayetteville, AR


Bar Number: 2010077            Bar Number: 2007075                    Bar Number: 86025
Leah V. Ammons Daley           Kedron J. Benham                       Jeffrey Todd Branch
Tulsa, OK                      Springdale, AR                         Paragould, AR


Bar Number: 2014090            Bar Number: 86182                      Bar Number: 96062
Hailee M. Golden Amox          B. Michael Bennett                     Alison Offutt Bratton
Texarkana, TX                  Eureka Springs, AR                     Little Rock, AR


Bar Number: 97187              Bar Number: 96224                      Bar Number: 2004172
George Antonio Anaya           Robert Miles Berry, Jr.                Benjamin David Brenner
Athens, OH                     Little Rock, AR                        Little Rock, AR


Bar Number: 80150              Bar Number: 98017                      Bar Number: 98086
Alinda L. Andrews              Carl Ray Bishop                        Allison Brewer Thurman
Little Rock, AR                Clarendon, AR                          Madison, MS


Bar Number: 88017              Bar Number: 85012                      Bar Number: 89018
Robert D. Avery                Mikel Robert Blocker                   Robert H. Briley, Jr.
Jefferson, TX                  Jasper, AR                             Maumelle, AR


Bar Number: 78006              Bar Number: 91152                      Bar Number: 83030
George Latta Bachelor, III     Timothy Alan Boozer                    Marcia Mary Brinton
Hot Springs, AR                Little Rock, AR                        Rogers, AR


Bar Number: 73005              Bar Number: 90095                      Bar Number: 2020246
Ben Thomas Barry               Martin Wayne Bowen                     Courtney Alexa Brooks
Fayetteville, AR               North Little Rock, AR                  Rogers, AR




                                                                                                  1
                                        Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penaltes

Bar Number: 2017075         Bar Number: 77025                      Bar Number: 90070
Shannon Bryant-Gamble       Michael Cleveland Carter               Joshua Joy Dara, Sr.
Jefferson City, MO          Fort Smith, AR                         Pineville, LA


Bar Number: 74018           Bar Number: 2010241                    Bar Number: 86047
Kenneth E. Buckner          Guillermo Jesus Chavez                 Mark Dominique D'Auteuil
Little Rock, AR             Plano, TX                              Russellville, AR


Bar Number: 2011033         Bar Number: 84023                      Bar Number: 2001244
Kevin Byrd                  James H. Clark                         Lamar B. Davis
Hot Springs, AR             Rogers, AR                             Little Rock, AR


Bar Number: 79029           Bar Number: 2000061                    Bar Number: 87045
Charles Robinson Camp       Damon Neil Cluck                       Michael Ray Davis
Fairfax, VA                 Sherwood, AR                           Sherwood, AR


Bar Number: 2007069         Bar Number: 2003101                    Bar Number: 2006222
Brian Lee Campbell          John Kevin Coker                       Alison Applewhite Dennington
Pea Ridge, AR               Spring, TX                             Melbourne Beach, FL


Bar Number: 83034           Bar Number: 87041                      Bar Number: 2017050
David Philip Cann           Douglas W. Coy                         Joshua Clayton Dickinson
Royal, AR                   Little Rock, AR                        Spokane Valley, WA


Bar Number: 89155           Bar Number: 2012035                    Bar Number: 86008
Keith Carle                 Latosha A. Wilkes Crawford             Candice Baker Dickson
Maysville, NC               Minneapolis, MN                        Jonesboro, AR


Bar Number: 2003177         Bar Number: 93046                      Bar Number: 77044
Warren Hunter Carpenter     Bart Charles Craytor                   James Edward Dickson
Dallas, TX                  New Boston, TX                         Jonesboro, AR


Bar Number: 2009217         Bar Number: 83045                      Bar Number: 2001155
Elizabeth Brummet Carr      Dorothy Crookshank                     Michael Jason Dodson
Lafayette, LA               Eureka Springs, AR                     Bentonville, AR




                                                                                                  2
                                         Category 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penaltes

Bar Number: 77047            Bar Number: 2007314                    Bar Number: 2016007
Janet Beatrice Dyer          Michael Thomas Flannery                Jason D. Goff
Fort Smith, AR               Little Rock, AR                        San Antonio, TX


Bar Number: 94241            Bar Number: 2013007                    Bar Number: 2012226
Mark Doyle Easley            Jamie L. Ford                          Blake Bryant Goodsell
Saint Louis, MO              Bettendorf, IA                         Birmingham, AL


Bar Number: 2006316          Bar Number: 2013283                    Bar Number: 73042
Richard Dallas Elms, Jr.     April Freeman                          Patrick James Goss
Atlanta, GA                  Atlanta, GA                            Little Rock, AR


Bar Number: 79164            Bar Number: 2017017                    Bar Number: 2014010
Jack Else                    Rachel Freyman                         Jennifer Lynne Graf
Cedar Rapids, IA             Roanoke, VA                            Dallas, TX


Bar Number: 2011119          Bar Number: 2010112                    Bar Number: 75048
Carin Paris Evans            Ann C. Fries                           James C. Graves
Fort Worth, TX               Broken Arrow, OK                       Fairfield, IO


Bar Number: 79062            Bar Number: 2008009                    Bar Number: 2008212
Ernest B. Farquharson        Gwendolyn Sue Frost                    Travis Allen Gray
Fort Smith, AR               Houston, TX                            Des Peres, MO


Bar Number: 2011089          Bar Number: 86144                      Bar Number: 2011007
Jennifer Dianne Felts        Gail Ponder Gaines                     Jerry Elizabeth Erzsebet Griffith
Little Rock, AR              Little Rock, AR                        Fayetteville, AR


Bar Number: 2010001          Bar Number: 2012300                    Bar Number: 90103
Whitney M. Ferguson          Peter Edward Giardino                  Dawn Kelliher Guthrie
Austin, TX                   Fayetteville, AR                       Little Rock, AR


Bar Number: 74055            Bar Number: 92258                      Bar Number: 87072
Lawrence William Fitting     Jill Odell Gibson                      Mark S. Harbour
Fort Smith, AR               Portland, OR                           Fairfield Bay, AR




                                                                                                    3
                                            Category 1

                                    Suspended-license Status
                              Nonpayment of License Fee and Penaltes

Bar Number: 83207               Bar Number: 2008273                    Bar Number: 2017047
Mary L. Harmon                  Megan Jean Hudson                      Brian Michael Jasper
New York, NY                    Van Buren, AR                          Louisville, KY


Bar Number: 2011121             Bar Number: 96084                      Bar Number: 92120
Ronald L. Harper                Erica M. Hughes                        Joseph Patrick Jaynes
Memphis, TN                     Arkadelphia, AR                        Searcy, AR


Bar Number: 2010209             Bar Number: 2019016                    Bar Number: 2021117
Jeremy Miller Hays              Victor D. Huhem                        Tiffany Gayle Johnson
Sorrento, FL                    Fort Worth, TX                         Memphis, TN


Bar Number: 88106               Bar Number: 84080                      Bar Number: 72070
David P. Heasley                Tim Humphries                          Henry Louis Jones, Jr.
Bryant, AR                      Fayetteville, AR                       Upper Marlboro, MD


Bar Number: 97002               Bar Number: 2005142                    Bar Number: 72071
John E. Hennelly                Maxine Isaacs                          Louis Buckner Jones, Jr.
Springdale, AR                  Greensboro, NC                         Fayetteville, AR


Bar Number: 2014251             Bar Number: 2015018                    Bar Number: 2017072
Grayson Hinojosa                Thomas Knowlton Ishmael                Ann C. Kapsimalis
North Little Rock, AR           Dallas, TX                             Knoxville, TN


Bar Number: 94114               Bar Number: 79099                      Bar Number: 2012236
David Armstrong Hodges, Jr.     Blaine A. Jackson                      Leon Kassab
Dallas, TX                      Bentonville, AR                        Dallas, TX


Bar Number: 73056               Bar Number: 2007166                    Bar Number: 2007298
Harlin Ray Hodnett              Bradley Keith Jackson                  Sarah B. Kent
Van Buren, AR                   La Jolla, CA                           Columbia, MO


Bar Number: 2014252             Bar Number: 76054                      Bar Number: 93133
Blake Parker Hoyt               Stephen Eugene James                   Tera Futrell Kesterson
Little Rock, AR                 Bee Branch, AR                         Nashville, AR




                                                                                                  4
                                         Category 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penaltes

Bar Number: 89068            Bar Number: 2006262                    Bar Number: 2005095
Dennis Michael Kinney        Fredrick Albert Lutz, Jr.              Brian L. Mincher
Fayetteville, AR             Nashville, TN                          Dallas, TX


Bar Number: 99015            Bar Number: 74101                      Bar Number: 79209
Molly Anne Knutson           Michael H. Mashburn                    Jay Carol Miner
Los Angeles, CA              Fayetteville, AR                       Machias, ME


Bar Number: 80086            Bar Number: 2017245                    Bar Number: 98095
Jean Langford                Sarah K. Mayes                         Elizabeth A. Morehead
Jonesboro, AR                Eureka Springs, AR                     Norman, OK


Bar Number: 94010            Bar Number: 84102                      Bar Number: 2012021
Michael Williams Langley     Hiram McBeth, III                      Austin Kyle Morgan
Little Rock, AR              Pine Bluff, AR                         Austin, TX


Bar Number: 2004107          Bar Number: 2013009                    Bar Number: 2013219
Janet Renee' Lawrence        Brittney Angela McClinton              Donald Ryan Mullenix
Greenbrier, AR               Flower Mound, TX                       Jonesboro, AR


Bar Number: 90183            Bar Number: 2015100                    Bar Number: 87208
Celia S. Liner               John F. Medler, Jr.                    Vincent A. Mulloy
Venice, FL                   Irvine, CA                             Washington, DC


Bar Number: 2008155          Bar Number: 2018012                    Bar Number: 2013033
Travis Bo Loftis             Nathan Landon Mendenhall               William Parks Murray, III
Benton, AR                   Fort Smith, AR                         Tampa, FL


Bar Number: 2014147          Bar Number: 2007102                    Bar Number: 2020030
Jack Porter Lofton           Donald B. Miller, Jr.                  Logan Matthew Mustain
Little Rock, AR              Prescott, AZ                           Little Rock, AR


Bar Number: 2008054          Bar Number: 2013039                    Bar Number: 90189
Anderson Paul Lunsford       John Donald Miller, III                John David Nichols
San Francisco, CA            Little Rock, AR                        North Little Rock, AR




                                                                                                5
                                        Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penaltes

Bar Number: 2004220         Bar Number: 2010117                    Bar Number: 2010208
Douglas A. Nystrom, Sr.     James Thomas Perry, Jr.                Summer Michelle Rhoden
Rogers, AR                  Houston, TX                            Memphis, TN


Bar Number: 2013120         Bar Number: 73163                      Bar Number: 80070
Teresa J. Olson             Robert Byran Perry                     Janet James Robb
Hollister, MO               Waco, TX                               Little Rock, AR


Bar Number: 2010153         Bar Number: 96266                      Bar Number: 2017027
Ashley D. O'Neal            David Benjamin Platz                   Nathan Parham Roberts
Little Rock, AR             Bentonville, AR                        Camden, AR


Bar Number: 2016118         Bar Number: 2015066                    Bar Number: 2015206
Daniel K. O'Toole           Tara Whitney Raddle                    Spellman Patrick Robertson
St. Louis, MO               Walnut Ridge, AR                       Joplin, MO


Bar Number: 96205           Bar Number: 2013047                    Bar Number: 90146
Ellen M. Owens              Travis C. Ragland                      Mike Robinson
Little Rock, AR             Conway, AR                             Bryant, AR


Bar Number: 90147           Bar Number: 2015065                    Bar Number: 77114
Steven James Paris          J. Matthew Reardon                     James Maurice Rogers
West End, NC                Rogers, AR                             Hot Springs National Park, AR


Bar Number: 81127           Bar Number: 2001032                    Bar Number: 88011
Sandra Tucker Partridge     Jason Douglas Reed                     Norton Rosenthal
Benton, AR                  Little Rock, AR                        Plano, TX


Bar Number: 94167           Bar Number: 2008119                    Bar Number: 91202
Charles Raymond Peden       Lucas Tate Regnier                     Kenneth E. Rudd
Atlanta, GA                 Fayetteville, AR                       Wildwood, MO


Bar Number: 80197           Bar Number: 2012002                    Bar Number: 2017062
Michael D. Peek             Amy Michelle Reynolds                  Beryl Jay Rushefsky
Texarkana, TX               Little Rock, AR                        Little Rock, AR




                                                                                                   6
                                        Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penaltes

Bar Number: 90124           Bar Number: 81223                      Bar Number: 2007237
Robert A. Russell, Jr.      Leymon L. Solomon                      Jaclyn Nicole Thomas
Little Rock, AR             Fulshear, TX                           The Woodlands, TX


Bar Number: 2002177         Bar Number: 2006022                    Bar Number: 2010073
Katherine Sager             Melissa Spohn                          Petrina L. Thompson
Fayetteville, AR            Centennial, CO                         Aubrey, TX


Bar Number: 2007119         Bar Number: 2008015                    Bar Number: 2017052
Barbara L. Samuels          Travis L. Starr                        Audrey Kathleen Trevino
Little Rock, AR             Ames, IA                               Johnstown, CO


Bar Number: 2007163         Bar Number: 81151                      Bar Number: 2015187
Rejena Saulsberry           Mary Beth Sudduth                      Cara E. Turbyfill
Little Rock, AR             Fort Smith, AR                         Benton, AR


Bar Number: 2009153         Bar Number: 2009266                    Bar Number: 99089
William Clinton Saxton      Robert C. Sullivan                     Heather Leigh Turnbull
New York, NY                Kansas City, MO                        Tallahassee, FL


Bar Number: 2015063         Bar Number: 95028                      Bar Number: 2012243
Scott J. Schrum             Patricia L. Summerville                Jonathan Silvanus Udoka
Ironton, MO                 Murry, KY                              Stillwater, OK


Bar Number: 83157           Bar Number: 88171                      Bar Number: 2001087
Michael Gordon Scussel      Karen J. Freeman Swogger               Bill M. Wade
Pine Bluff, AR              Eureka Springs, AR                     Memphis, TN


Bar Number: 92242           Bar Number: 96254                      Bar Number: 2001284
Lloyd Howard Smith, Jr.     Michael Douglas Tanner                 Janae D. Walker
El Dorado, AR               Cary, NC                               Woburn, MA


Bar Number: 84138           Bar Number: 2017272                    Bar Number: 2018016
Vicki King Smith            Dawn Rachelle Tezino                   Whitney Alexander Wayne
Rogers, AR                  Houston, TX                            Austin, TX




                                                                                             7
                                          Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penaltes

Bar Number: 2014115         Bar Number: 99099
Jeffry Dan Weems            Linda Karen Woodworth
Houston, TX                 Flippin, AR


Bar Number: 2010171         Bar Number: 2015138
Jennifer Ann Wells          Jing Zhao
Little Rock, AR             Chicago, IL


Bar Number: 87185
Richard Ray West
Marion, AR                   Total Count: 200


Bar Number: 2005048
Vallie J. Wilkerson
Vilonia, AR


Bar Number: 2012177
Jennifer Renae Williams
Poplar Bluff, MO


Bar Number: 2005112
Che' Dawn Williamson
Houston, TX


Bar Number: 2011102
Robert John Wittwer
Okeene, OK


Bar Number: 84165
Keith Newton Wood
Hope, AR


Bar Number: 78174
James William Woods
Irving, TX




                                                                   8
                                                  Category 2

                          Returned to paid status since the April 16, 2022 suspension




Bar Number: 2009158
Diana Borgognoni Snyder
Little Rock, AR

Bar Number: 2015014
James T. Turnbow
Monette, AR




Total Count: 2




                                                                                        9
                                               Category 3


                       License Deemed Surrendered for Nonpayment of License Fee and Penalties
                                    For More than Three Consecutive Years

Bar Number: 94001                      Bar Number: 2004017                     Bar Number: 94043
Douglas S. Adams                       Kathryn Willis Goff                     Beth Ann Long
Suffern, NY                            Saint Jo, TX                            Little Rock, AR


Bar Number: 78179                      Bar Number: 2014088                     Bar Number: 75082
Rolf L. Anderson-Leirvik               Robert Eugene Goins                     J. Phillip Malcom
Portland, OR                           Broken Arrow, OK                        Little Rock, AR


Bar Number: 98165                      Bar Number: 2006096                     Bar Number: 2009208
John William Stokes Bateman            Deidra Deanne Hall-Parish               Francis J. Martin
Starkville, MS                         Southlake, TX                           Canoga Park, CA


Bar Number: 2014082                    Bar Number: 92147                       Bar Number: 2009062
Anthoney Kristopher Lee Coon           Leif Hamman                             Rhett Preston Martin
Bentonville, AR                        Jonesboro, AR                           Washington DC


Bar Number: 81045                      Bar Number: 96238                       Bar Number: 2008264
James M. Dendy                         Steve W. Haralson                       Reid Davis Miller
Conway, AR                             Fairfield Bay, AR                       Little Rock, AR


Bar Number: 96244                      Bar Number: 98034                       Bar Number: 2010263
Brian Douglas Dover                    Tia Helberg                             Anne Michelle Milligan
Jonesboro, AR                          Hot Springs Village, AR                 Portland, OR


Bar Number: 2007150                    Bar Number: 2000165                     Bar Number: 2013249
Mark Brandon Duch                      Scott L. Jones                          Thomas M.W. Parker
Texarkana, TX                          Siloam Springs, AR                      Lowell, AR


Bar Number: 2011008                    Bar Number: 2017143                     Bar Number: 2014074
Carrie Nicole Felice                   Kelsey Leigh Kent                       Lauren Anne Peterson
Springhill, FL                         Fayetteville, AR                        Joplin, MO


Bar Number: 87146                      Bar Number: 88124                       Bar Number: 95147
Janet P. Gallman                       Michael J. King                         Richard Patrick Quinn
Little Rock, AR                        Hot Springs, AR                         Saint Louis, MO




                                                                                                        10
sdf


                                                           Category 3
                             License Deemed Surrendered for Nonpayment of License Fee and Penaltes
                                             for More than Three Consecutive Years


      Bar Number: 96083                      Bar Number: 2013271
      Douglas M. Rather
                                             Aliya Hussaini Yousufi
      Santa Fe, NM
                                             San Jose, CA


      Bar Number: 79247                      Bar Number: 2014208
      Jim Rose, III                          Melissa Ann Zimmerman
      Fayetteville, AR                       San Diego, CA


      Bar Number: 2002172
      Kevin William Ryan
      Conway, AR                             Total Count: 38


      Bar Number: 91101
      Jennifer Mead Selin
      Morgantown, WV


      Bar Number: 2008142
      Anna Rene Smith
      Memphis, TN


      Bar Number: 92205
      John David Walt, Jr.
      Franklin, TN


      Bar Number: 2011107
      Holly Sales Wilson
      Rogers, AR


      Bar Number: 77145
      Robert Lawrence Wilson
      Little Rock, AR


      Bar Number: 76149
      Robert E. Young
      Delray Beach, FL




                                                                                                     11